Citation Nr: 0606818	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee medial 
meniscectomy and left knee injury (degenerative joint disease 
of both knees).  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate rating for each ear.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which granted a 10 
percent rating for the service-connected residuals of a right 
knee medial meniscectomy and left knee injury, based on 
degenerative joint disease affecting both knees.

The Board notes that the veteran also appealed a May 2002 RO 
decision that denied service connection for bilateral hearing 
loss and a low back disorder.  However, in subsequent rating 
decisions, the RO granted those claims.  Thus, they are no 
longer before the Board for appellate consideration.  

This case also comes to the Board on appeal from a January 
2003 RO rating decision, which denied a rating in excess of 
10 percent for tinnitus, to include entitlement to a separate 
rating for each ear.  

Then, in February 2004, the Board remanded the case to the RO 
for additional development.  The case has now been returned 
for further appellate consideration.  

In regard to the tinnitus claim, the Board notes that in 
April 2005, the United States Court of Appeals for Veterans 
Claims (Court) reversed a Board decision which determined 
that no more than a single 10 percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of the 
Department of Veterans Affairs has imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases, such as the one here, 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  The veteran's service-connected residuals of a left knee 
injury with degenerative joint disease is shown to be 
manifested by complaints of pain, stiffness, and weakness; 
clinical findings demonstrate a stiff-legged gait and limp, 
limitation of motion (0 degrees of extension and 145 degrees 
of flexion) accompanied by pain at full flexion; there are no 
clinical findings of joint subluxation or instability, and X-
rays show evidence of medial osteoarthritis.    

3.  The veteran's service-connected residuals of a right knee 
medial meniscectomy with degenerative joint disease is shown 
to be manifested by complaints of pain, stiffness, and 
weakness; clinical findings demonstrate a stiff-legged gait 
and limp, slight joint effusion, limitation of motion (0 
degrees of extension and 130 degrees of flexion) accompanied 
by medial and lateral joint line pain at full flexion and 
moderate patellofemoral crepitus; there are no clinical 
findings of joint subluxation or instability, and X-rays show 
evidence of medial osteoarthritis.    




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected residuals of a left knee injury 
with degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5258 (2005).

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected residuals of a right knee medial 
meniscectomy with degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5003, 5010, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, VCAA notice was sent to the veteran both prior 
to and following the RO rating decision in May 2002, and as 
explained herein below, it complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that any defect in the timing of the VCAA notice 
is not prejudicial to the veteran because it was sent prior 
to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claims.  

In the VCAA notice sent to the veteran in October 2001 and 
February 2004, the RO advised the veteran of what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO requested that he 
provide any evidence or information that he may have 
pertinent to his claims.  

The Board notes that the October 2001 and February 2004 
notices did not specifically notify the veteran of what was 
required to prevail on his claims for an increased rating 
(rather it only provided notice of what was required to 
establish service connection, in relation to another claim on 
appeal).  In any case, the Board deems that the notice 
deficiency was not prejudicial to the veteran (see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005)), in light of RO rating 
decisions in May 2002 and December 2002 (of which he was 
provided copies) and the issuance of a statement of the case 
in December 2002 and supplemental statement of the case in 
October 2005 to the veteran.  The rating decisions set forth 
the general requirements of applicable law pertaining to the 
assignment of a schedular rating for the veteran's knee 
disabilities, and he was advised as to the nature of the 
evidence necessary to substantiate his claims for an 
increased rating.  Also in the rating decisions, the RO 
informed the veteran of the reasons for which an increased 
rating was not assigned and the evidence it had considered in 
denying a rating in excess of 10 percent for the bilateral 
knee disability.  These general advisements were reiterated 
in the statement of the case and supplemental statement of 
the case.  The statement of the case and supplemental 
statement of the case, together with the Board remand in 
February 2004, also provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claims for an increased 
schedular rating.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims, and the parties responsible for obtaining that 
evidence.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify. 

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  He has not identified any VA or private treatment 
records for the RO to obtain on his behalf, despite requests 
to do so in October 2001 and February 2004.  VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in March 2002, October 2002, and July 2005.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for an Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Code 5258, a 20 percent rating is warranted for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

B.  Analysis

The veteran maintains that an increased rating is warranted 
for his service-connected bilateral knee disability.  
Pertinent records include VA examination reports of March 
2002, October 2002, and July 2005, as well as private 
diagnostic and medical treatment reports dated from March 
2004 to June 2004.  As to the latter, the veteran submitted 
these in June 2004, through his representative.  It does not 
appear that they were reviewed in connection with his July 
2005 VA examination, nor were they accompanied by a waiver of 
initial RO review of them (see 38 C.F.R. § 20.1304(c)).  
Nevertheless, in light of the favorable decision herein 
below, the Board finds that it is not prejudicial to the 
veteran if the Board considers this evidence in the first 
instance and proceeds to issue a decision on the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected residuals of a right knee 
medial meniscectomy and left knee injury (degenerative joint 
disease of both knees) is currently evaluated as 10 percent 
disabling under Codes 5257-5003.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2005).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.  

After carefully reviewing the evidence, the Board finds that 
the evidence supports the assignment of a 20 percent rating 
for residuals of a left knee injury with degenerative joint 
disease and a 20 percent rating for residuals of a right knee 
medial meniscectomy with degenerative joint disease, both 
under Code 5258, as explained herein below.  

In regard to limitation of motion, the medical evidence 
demonstrates that the veteran's knees are somewhat, if 
slightly, restricted.  At the time of his VA examinations in 
2002 and 2005, the veteran complained of daily pain, 
stiffness, and weakness in the knees.  In March 2002, he 
reported flare-ups of his knee pain, which occurred once or 
twice a week and were brought on by weather and periods of 
prolonged standing.  During the flare-ups, he had swelling 
and increased warmth.  He treated his pain with medication on 
a daily basis, with alternating heat and ice applications.  
At the time of the July 2005 VA examination, he reported that 
he had injections into the knee in the previous year, which 
had helped slightly, and that he currently took an anti-
inflammatory agent.  He described increasing weakness and 
stiffness over the past two years and constant pain in both 
knees.  In July 2005, X-rays showed bilateral medial 
osteoarthritis.  On VA examinations, he generally had full 
range of motion of both knees.  On the most recent 
examination in July 2005, there was extension to 0 degrees in 
both knees.  Flexion in the left knee was to 145 degrees 
accompanied by pain at full flexion, and flexion in the right 
knee was to 130 degrees with medial and lateral joint line 
pain at full flexion and moderate patellofemoral crepitus.  
The VA examiner also noted that the veteran had a stiff-
legged gait and limp, and slight joint effusion, particularly 
in the right knee.  

In short, the objective range of motion findings in the 
record demonstrate that, despite slight, if any, limitation 
of flexion of the knee joints, the veteran has not met the 
criteria for a compensable rating under either Code 5260 or 
Code 5261.  That is, his left and right knee flexion is not 
limited to 45 degrees and his left and right knee extension 
is not limited to 10 degrees.  In that regard, the Board has 
also considered whether separate ratings may be assigned 
under Diagnostic Code 5260 (leg limitation of flexion) and 
Diagnostic Code 5261 (leg limitation of extension) for 
disability of the same knee joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  As neither knee is compensable under either Code 
5260 or Code 5261, separate ratings are not in order.    

The Board has also considered the veteran's complaints at the 
time of the July 2005 VA examination to the effect that there 
was increased pain, stiffness, and weakness of the knees, 
particularly on prolonged walking and going up and down 
stairs.  Nevertheless, on clinical testing, range-of-motion 
findings were not so severe as to meet the criteria for 
higher ratings for flexion and extension restrictions under 
the respective limitation-of-motion codes.  The July 2005 VA 
examiner commented that range of motion was not affected by 
increased pain or repeated testing, and that there was no 
incoordination.  In sum, there is no objective evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
limitation of flexion and/or extension of both knees would be 
compensable under Code 5260 (i.e., restricted to 45 degrees) 
or under Code 5261 (i.e., restricted to 10 degrees).  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board now turns to the question of increased ratings for 
the bilateral knee disability based instability.  As noted, 
separate ratings may be assigned for instability of a knee 
and for arthritis with limitation of motion of a knee.  In 
this case, in regard to recurrent subluxation or lateral 
instability of the knee joint, there is no objective medical 
evidence to show instability of either the left or right 
knee.  While the veteran has given a history of bilateral 
knee weakness, he underwent ligamentous testing at the time 
of the 2002 and 2005 VA examinations, and all tests were 
negative for laxity or instability.  Thus, neither knee meets 
the criteria for a compensable evaluation under Code 5257.  

However, in regard to cartilage impairment, the medical 
evidence does support the assignment of an increased rating 
for each of the service-connected knee disabilities under 
Code 5258.  Private medical reports submitted by the veteran 
show that he received steroid injections in both knees in 
March 2004, that MRI scans were performed on each knee in 
April 2004, and that in June 2004 he underwent a series of 
three "Synvise" injections of both knees.  Prior to the 
MRIs, the veteran's physician commented in March 2004 that 
any torn menisci or loose fragments found on MRI might 
require arthroscopic debridement and ultimately a total knee 
arthroplasty.  It appears that these reports were unavailable 
to the July 2005 VA examiner.  In any case, the MRI reports 
show that the veteran had tears in the medial meniscus of 
both knees and joint effusion (moderate in the left knee and 
"small" in the right knee).  While "locking" has not been 
clinically found in the record, in consideration of the MRI 
findings of tear and effusion, together with VA examination 
findings of pain, joint effusion, and a stiff-legged gait and 
limp, the Board concludes that the veteran is entitled to a 
rating of 20 percent for the left knee disability and a 
rating of 20 percent for the right knee disability, both 
under Code 5258.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, there is no evidence of any ankylosis or impairment 
of the tibia or fibula of either knee, so as to warrant 
evaluation under Diagnostic Codes 5256 or 5262, respectively.  
Accordingly, the Board finds no basis upon which to assign a 
higher or separate disability evaluation for the knees under 
such Codes.

In sum, there is no basis for increased schedular ratings for 
the veteran's service-connected left and right knee 
disability based on arthritis with limitation of motion or 
based on instability, under the pertinent code of the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  
However, the evidence does support the assignment of separate 
schedular ratings of 20 percent for each of the veteran's 
service-connected knee disabilities based on cartilage 
impairment under Code 5258.  


ORDER

A 20 percent rating for residuals of a left knee injury with 
degenerative joint disease is granted.  

A 20 percent rating for residuals of a right knee medial 
meniscectomy with degenerative joint disease is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


